Citation Nr: 9923366	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  96-22 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for residuals of wood 
splinter injury of the gum.  

2. Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).    


REPRESENTATION

Veteran represented by:	John Dudley Rutland, Attorney


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel



INTRODUCTION

The veteran served on active duty from March 1963 to May 
1964, and also served additional periods of active duty for 
training between September 1974 and January 1987.  

The case was previously before the Board of Veterans' Appeals 
(Board) in August 1997, at which time it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) for 
further development, in that the veteran was to be scheduled 
for a video travel Board hearing.  This hearing was scheduled 
for May 1999.  However, the veteran failed to report for the 
hearing, and the case was returned to the Board for action.     


FINDINGS OF FACT

1.  There is no medical evidence demonstrating current 
residuals of an inservice wood splinter injury to the gum, 
nor is there medical evidence demonstrating a nexus between 
any current disorder and the incidents of service.  

2.  Service connection for PTSD was denied in a January 1991 
rating action, and again in May 1991, and the veteran did not 
submit a timely Notice of Disagreement (NOD).

3.  Additional evidence received since May 1991 is neither 
cumulative nor duplicative, and bears directly and 
substantially upon the matters of service connection for 
PTSD, and by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 




CONCLUSIONS OF LAW

1.  The veteran has not submitted a well grounded claim for 
service connection for residuals of a wood splinter injury of 
the gum.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991).  

2.  The May 1991 rating decision which denied service 
connection for PTSD is final; new and material evidence has 
been submitted with respect to that claim, and it is 
reopened.  38 U.S.C.A. §§ 5107(a), 7105 (West 1991); 38 
C.F.R. §§ 3.156, 20.302,  (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Wood Splinter Injury of the Gum

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R § 3.303(b) (1998).

However, the threshold question that must be resolved is 
whether the veteran's claim of entitlement to service 
connection is well grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  See Chelte v. Brown, 10 Vet. App. 268, 270 
(1997) (citing 38 U.S.C.A. § 5107(a) and Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990)).  If the claim is not well-
grounded, the appeal fails and there is no further duty to 
assist in developing the facts pertinent to the claim.  See 
Anderson v. Brown, 9 Vet. App. 542, 546 (1996); see also Epps 
v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the inservice disease or injury 
and the current disability (medical evidence).  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Where the determinant issue involves a question of a medical 
diagnosis or causation, competent medical evidence is 
necessary to establish a well grounded claim.  See Epps, 
supra (citing Caluza, supra, and Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)).  Lay assertion of medical causation or a 
medical diagnosis cannot constitute evidence to render a 
claim well grounded.  Grottveit, supra; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).
 
The veteran has contended that she had a wooden splinter 
jammed in her gums while she was serving at the Naval Air 
Station (NAS) Dallas.  A review of the available service 
medical records does not demonstrate any symptomatology 
consistent with such an injury, and the veteran has not 
provided any private medical records demonstrating such an 
incident.  Moreover, the available treatment records after 
service do not demonstrate any residuals of such an injury.  

For the veteran's claim to be well grounded, she must produce 
evidence of the incurrence of the disability in service, 
along with medical evidence of the presence of the disorder 
after service, and medical evidence demonstrating a nexus 
between the current disability and the incidents of service.  
While the veteran is not a medical professional, she is 
competent to report on the fact that injuries took place.  
Hence, the Board, for the purpose of determining if her claim 
is well grounded, will accept her history of an injury in 
service.  

However, she has failed to provide any medical evidence 
demonstrating the post service presence of residuals of such 
an injury, nor is there any evidence demonstrating a nexus 
between any post service symptomatology and the incidents of 
service.  While the veteran, as noted, is considered 
competent to comment upon injuries sustained, as she is not a 
medical professional, she is not competent to discuss such 
questions as the current presence of a disorder or the nexus 
between current symptomatology and the incidents of service.  
See Grottveit and Espiritu   

The veteran's claim therefore cannot be considered plausible.  
In the absence of a well grounded claim, the veteran's claim 
to this extent must be denied.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete the claim for 
service connection for the claimed disability.  See McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (citing Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995)).  


Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim
for Entitlement to Service Connection for PTSD

Factual Background

There was no evidence of any psychiatric disorder in service, 
and the veteran has not contended that she received any such 
treatment during service.  

Reports of treatment at St. Mary's Hospital, beginning in 
September 1985, for a physical disability, are of record.  No 
reports of treatment for a psychiatric disorder were 
reported.  

The VA examined the veteran in July 1990.  At that time, she 
reported that she developed encephalitis from a vaccine in 
service.  The diagnoses included anxiety disorder with 
features of PTSD.  

The veteran was hospitalized in a VA facility in July 1990.  
At that time, the diagnoses were organic personality 
disorder; presenile dementia; and somatization disorder.

Service connection for PTSD was denied by the RO in a January 
1991 rating action, on the basis that PTSD was not shown to 
have been treated or diagnosed in service.  In a subsequent 
rating action, in May 1991, service connection was again 
denied for PTSD on the basis that the evidence did not 
establish the presence of a stressor or a diagnosis of PTSD.  
In that decision, the RO noted the veteran's contention that 
she had been raped in service.  The veteran was notified of 
this decision later that month.  

The veteran presented claims in February 1992 for service 
connection for a spinal disorder and for a dental disorder.  
At that time, available for review were reports of outpatient 
treatment afforded the veteran by the VA.  The diagnosis, 
when she was seen in September 1991, was organic personality 
disorder and somatization disorder.  An organic personality 
disorder was diagnosed when the veteran was seen in November 
1991, and depression was diagnosed when she was seen in 
February 1992.  In a March 1992 treatment note, the diagnosis 
was organic personality disorder, and, in May 1992 the 
diagnosis was possible organic affective disorder and 
depression.  

In June 1992, the veteran requested reevaluation of her 
service connected disabilities, and service connection for 
hearing loss.  She submitted a claim for service connection 
for PTSD in November 1992.

The veteran underwent a VA spinal examination in November 
1992.  She alleged that she had been raped in service in 
1963, and that most of her depression was related to this 
episode.  

In an April 1993 rating action, service connection was denied 
for a back disorder.  It was indicated that more evidence 
would have to be submitted to reopen a claim for service 
connection for PTSD.  In a notification letter later that 
month, the veteran was informed that she had to submit new 
and material evidence.  

In an August 1993 letter, the VA indicated that as the 
veteran had not presented evidence within 60 days, it was 
therefore presumed that the veteran did not wish to pursue 
her claim.  

Also of record are reports of outpatient treatment afforded 
the veteran by the VA.  In a July 1993 note, the veteran gave 
a history of rape in service, and claimed that she had PTSD 
as a result of this.  The assessment was somatoform disorder.  
She was seen on a walk-in basis at the mental health clinic 
in August 1993.  The assessment at that time was organic 
affective disorder and somatization.  A somataform disorder 
was reported when the veteran was seen in October 1993.  In a 
December 1993 report, it was noted that the veteran wished to 
establish service connection for PTSD based on a rape in 
service.  The impressions were organic affective disorder and 
chronic dysfunctional family situation.  PTSD was diagnosed 
when the veteran was seen in March 1994.  The veteran 
indicated, when she was seen in December 1994, that she was 
angry over the denial of service connection for PTSD.  The 
diagnoses at this facility were compatible with the view of 
another facility that the veteran was malingering for 
secondary gain.  

The veteran was seen in March 1994 at a VA sleep disorder 
clinic.  At that time, the diagnoses included dyssomnia 
associated with psychiatric conditions (PTSD).  

In a July 1994 letter, after the veteran had submitted a 
great deal of evidence, statements from herself, and copies 
of articles from books and magazines, the VA asked the 
veteran to provide more information regarding alleged rapes 
in service.  A letter was received from the veteran five days 
after the date of the VA letter, requesting copies of 
information in the veteran's claims folder.  No additional 
information regarding the rapes in service was provided.  

In a February 1995 rating action, the RO concluded that the 
veteran had not provided new and material evidence, in that 
all the evidence that the veteran had submitted was 
cumulative in nature.  

Subsequent to this rating action, a report of hospitalization 
in a VA facility in August 1994 was received  The diagnoses 
upon discharge from that period of hospitalization included 
depression, not otherwise specified; undifferentiated 
somataform disorder; and psychopsyological disorder.  PTSD 
was not reported.  

The RO, in July 1996, again denied service connection for 
PTSD on the basis that no clinical diagnosis of PTSD had been 
submitted, and any diagnoses of PTSD were based on the 
veteran's report of history.  

Additional outpatient treatment records were received after 
the July 1996 rating action.  In a January 1996 outpatient 
treatment record, the impression was PTSD.  It was noted, in 
a June 1996 general medical consultation, that the veteran 
had a "complicated psychiatric history."  On mental health 
consultation in September 1997, the veteran reported 
unresolved feelings about her rape.  Her presentation was 
consistent.  The diagnoses were somataform disorder for 
secondary gain; personality disorder; and mild dysthymia.  
Similar diagnoses were reported when the veteran was seen in 
October 1997.  

The veteran was hospitalized in a VA facility in September 
1996 for a left breast biopsy.  PTSD was listed as one of the 
diagnoses.  

The VA, in November 1997, requested additional information 
regarding the reported stressors.  No reply was forthcoming 
from this letter.  

Analysis

A timely filed Notice of Disagreement (NOD) initiates 
appellate review of a decision by the RO.  38 U.S.C.A. § 
7105(a) (West 1991); 38 C.F.R. 20.200 (1998).  An NOD must be 
filed within one year from the date of mailing of notice of 
the determination by the RO.  38 U.S.C. §  7105(b)(1) (West 
1991); 38 C.F.R. § 20.302(a) (1998).  If an NOD is not filed 
within the prescribed one-year period, the determination on a 
claim by the RO shall become final and the claim will not 
thereafter be reopened or allowed.  38 U.S.C. § 7105(c) (West 
1991).

The RO denied the veteran's claim for service connection for 
PTSD by a January 1991 rating decision, and confirmed this 
denial in a May 1991 decision.  The veteran was provided 
notice of the decision and her appellate rights.  She failed 
to file a timely appeal.  38 U.S.C.A. §§ 7105(a), (b)(1) 
(West 1991); 38 C.F.R. §§ 20.200, 20.302(a) (1998).  
Therefore, the rating decision became final when the veteran 
did not file a notice of disagreement within one year of the 
date she was notified of that unfavorable determination.  
38 U.S.C.A. § 7105(c)(West 1991).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

In making this determination, the Board must consider the 
evidence submitted since the case was last denied, on any 
basis whatsoever.  Evans v. Brown, 9 Vet.App. 273 (1996).  
This was the May 1991 rating decision, in which service 
connection was denied for PTSD on the basis that that the 
evidence did not establish a stressor or a diagnosis of PTSD.  

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203 (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209 
(1999)).  First, the Board must determine whether the veteran 
has submitted new and material evidence under 38 C.F.R. 
§ 3.156(a).  If the Board determines that the submitted 
evidence is not new and material, then the claim cannot be 
reopened.  Second, if new and material evidence has been 
presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

In this case, added to the record since the 1991 denials are 
reports of VA treatment and hospitalization, specialist 
examinations, and statements from the veteran herself.  Some 
of this evidence was cumulative of the evidence previously 
submitted.  Specifically, the veteran made reference, in a 
number of places, to rapes in service.  In the May 1991 
rating action, the RO considered the veteran's contentions 
that she had been raped in service, but ostensibly concluded 
that this did not support the grant of service connection 
since there was no verification of the stressor nor diagnosis 
of PTSD.  On repeated occasions, the RO asked the veteran for 
additional information regarding the history of rapes in 
service.  No further information was forthcoming.  
Accordingly, in the absence of additional information, the 
veteran's repeated history of rapes in service must be 
considered cumulative in nature.  

The veteran has also sought medical care since the time of 
the 1991 denials.  These include a number of visits to mental 
health professionals.  Reports of outpatient treatment in 
1991 and 1992 detail the presence of a number of other 
disorders, such as an organic personality disorder, 
somatization disorder, and depression.  However, PTSD was 
diagnosed in March 1994.  Additionally, there was a diagnosis 
of dyssomnia associated with psychiatric conditions (PTSD) 
after the veteran was seen in a VA sleep disorder clinic in 
March 1994, and the impression was PTSD after the veteran was 
seen on an outpatient basis in January 1996. 

The Board notes that the May 1991 denial, the most recent RO 
action, was predicated in part on a finding that there was no 
diagnosis of PTSD.  These newly submitted records are clearly 
material because they address whether the veteran currently 
has PTSD.  Because the additional medical evidence submitted 
does tend to show that PTSD is now present, it does address 
one of the specified bases for the last final denial of 
service connection for this disorder.  Consequently, it is 
evidence "which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim." 38 C.F.R. § 3.156(a).  It is thus new and material, 
and the claim may be reopened on the basis of the newly 
submitted VA medical records described herein. 

Accordingly, to the extent of finding that the veteran has 
submitted new and material evidence to reopen a claim for 
entitlement to service connection for PTSD, the veteran's 
claim is allowed.  The issue of whether service connection 
for PTSD is warranted on a de novo basis will be considered 
in the section entitled REMAND below. 
ORDER

Service connection for residuals of a wood splinter injury of 
the gum is denied.  

New and material evidence having been submitted to reopen a 
claim for entitlement to service connection for PTSD, the 
claim is reopened.  


REMAND

The Board now has before it the issue of entitlement to 
service connection for PTSD on a de novo basis.  Thus, the 
Board must make a determination on a differing basis than the 
RO, and must consider if the veteran's due process rights 
would be prejudiced.  Bernard v. Brown,  4 Vet. App. 384 
(1995)

In so doing, the Board has considered the holding of the U.S. 
Court of Appeals for Veterans Claims (Court) in Patton v. 
West, 12 Vet.App. 272 (1999).  In part, this case dealt with 
the changed provisions of VA Manual M21-1, particularly Part 
III, paragraphs 5.14c and 7.46c (2).  These paragraphs deal 
with the special consideration that must be given to claims 
for PTSD based on a sexual assault.  In particular, paragraph 
5.14c states that, in cases of sexual assault, development to 
alternate sources for information is critical.  The provision 
then provides an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, civilian police reports, reports from crisis 
intervention centers, testimonial statements from confidants, 
and copies of personal diaries or journals.  

This type of development has not been initiated, nor, under 
Routen v. West, 142 F.3rd 1434 (Fed.Cir. 1998) would such 
development have been proper prior to a determination that 
the veteran has submitted new and material evidence to reopen 
the claim.  While the next step in the adjudicative process, 
after determining that the evidence is new and material, is a 
determination as to whether the claim is well grounded, the 
Board will defer such consideration until the type of 
development required by Patton be undertaken.  

As this development has not been undertaken, the Board finds 
that consideration of the issue of entitlement to service 
connection for PTSD on a de novo basis would prejudice the 
veteran's due process rights.  

Accordingly, the case is remanded to the RO for the following 
actions:

1.  The RO should develop the veteran's 
contentions regarding the reported rape 
in service.  Care should be taken that 
this development be as compassionate as 
possible.  The attention of the RO is 
directed to M21-1, Paragraph 5.14c, 
Exhibits A.3 and A.4 for sample 
development letters.  A field examiner 
should be utilized if a personal 
interview is deemed necessary to obtain 
any supporting evidence or if specific 
records or statements sought cannot 
otherwise be provided.  The veteran 
should be advised that this information 
is vitally necessary to obtain supportive 
evidence of the stressful event and that 
she must be as specific as possible 
because without such details an adequate 
search for supporting information cannot 
be conducted.  All alternate sources set 
forth in M21-1, Paragraph 5.14c should be 
utilized.  

2.  The RO should review the file and 
prepare a summary including all 
associated documents and then make a 
specific determination, in accordance 
with the provisions of 38 C.F.R. 
§ 3.304(f), with respect to whether the 
veteran was exposed to a stressor, or 
stressors, in service, and, if so, what 
was the nature of the specific stressor 
or stressors established by the record.  
In reaching this determination, the RO 
should address any credibility questions 
raised by the record.

3.  After the foregoing development has 
been completed to the extent possible, 
and if it is determined that there is 
credible supporting evidence that a 
claimed stressor actually occurred, the 
RO should arrange for the veteran to be 
afforded a VA psychiatric examination by 
a psychiatrist who has not previously 
examined her to determine the correct 
diagnosis of any psychiatric disorder 
present and to determine whether the 
diagnostic criteria for PTSD are 
satisfied.  With this request, the RO 
should provide the examiner with a list 
of all stressors that have been 
identified.  The examination report must 
reflect a review of pertinent material in 
the claims folder.  The examiner should 
integrate previous psychiatric findings 
and diagnoses with current findings to 
obtain an accurate picture of the 
veteran's psychiatric status.  The 
examiner should be requested to provide 
an opinion as to the etiology of any such 
condition.  Regarding PTSD, if found, the 
examiner should express an opinion as to 
whether the veteran has PTSD related to 
her military service and whether a 
diagnosis of PTSD is supportable solely 
by the stressor(s) that have been 
supported in the record.  The examiner 
should be asked to comment on the 
significance, if any, in the diagnostic 
assessment of evidence that is indicative 
of behavioral changes (see M21-1, part 
III,  5.14c(8)(9)).  The report of 
examination should include the complete 
rationale for all opinions expressed.  
All special studies or tests, to include 
psychological testing and evaluation, 
should be accomplished.  The examiner 
must assign a Global Assessment of 
Functioning Score (GAF) which is 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders, DSM IV, and 
explain what the assigned score means.
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  Prior to the 
examination, the RO must inform the 
veteran, in writing, of all consequences 
of her failure to report for the 
examination in order that she may make an 
informed decision regarding her 
participation in said examination.

When the requested development is completed, the RO should 
review the case.  If the benefit sought is not granted, the 
veteran and representative should be provided with an 
appropriate supplemental statement of the case.  They should 
also be given a reasonable period to respond.  The case 
should then be returned to the Board for further appellate 
consideration.

The purposes of this remand are to obtain additional 
information and to assist the veteran in the development of 
the claim.  No inference should be drawn regarding the merits 
of the claim, and no action is required of the veteran until 
further notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals



 

